Exhibit 10.1


PSS WORLD MEDICAL, INC.
2004 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN


ARTICLE 1
PURPOSE

    1.1.        PURPOSE.  The purpose of the PSS World Medical, Inc. 2004
Non-Employee Directors Compensation Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of PSS World Medical, Inc. or
any of its subsidiaries or affiliates for service as members of the Board by
providing them with competitive compensation and an ownership interest in the
Common Stock of the Company. The Company intends that the Plan will benefit the
Company and its stockholders by allowing Non-Employee Directors to have a
personal financial stake in the Company through an ownership interest in the
Common Stock and will closely associate the interests of Non-Employee Directors
with that of the Company’s stockholders. This Plan supercedes the PSS World
Medical, Inc. Amended and Restated Directors’ Stock Plan, as of the Effective
Date.

    1.2.        ELIGIBILITY.  Non-Employee Directors of the Company who are
Eligible Participants, as defined below, shall automatically be participants in
the Plan.


ARTICLE 2
DEFINITIONS

    2.1.        DEFINITIONS.  Unless the context clearly indicates otherwise,
the following terms shall have the following meanings:

        “Annual Meeting Date” means the date of each annual meeting of
stockholders of the Company at which directors are elected.

        “Base Annual Retainer” means the base annual retainer payable by the
Company to a Non-Employee Director pursuant to Section 5.1 hereof for service as
a director of the Company (i.e., excluding the Chairman’s Supplemental Annual
Retainer), as such amount may be changed from time to time.

        “Board” means the Board of Directors of the Company.

        “Change in Control” of the Company shall mean:

    (a)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of either (i) 25%
or more of the then outstanding shares of common stock of the Company (“Company
Common Stock”), or (ii) securities of the Company representing 25% or more of
the combined voting power of the then outstanding securities of the Company
eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (w) an
acquisition directly from the Company, (x) an acquisition by the Company or any
corporation controlled by the Company, (y) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (c) of this definition); or


    (b)        Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or






1

--------------------------------------------------------------------------------

    (c)        Consummation of a reorganization, merger or consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a corporation controlled by the Company, or the sale or other
disposition of all or substantially all of the Company’s assets, or the
acquisition by the Company of assets or stock of another corporation (any of
such transactions, a “Business Transaction”), unless immediately following such
Business Transaction, all of the following are true: (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the outstanding Company Common Stock and outstanding Company
Voting Securities immediately prior to such Business Transaction beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries, the “Surviving
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Transaction of the outstanding Company Common
Stock and outstanding Company Voting Securities, as the case may be, and (ii) no
Person (other than (x) the Company or any subsidiary of the Company, (y) the
Surviving Corporation or its ultimate parent corporation, or (z) any employee
benefit plan (or related trust) sponsored or maintained by any of the foregoing)
beneficially owns, directly or indirectly, 25% or more of the total common stock
of the Surviving Corporation or 25% or more of the combined voting power of the
then outstanding voting securities eligible to elect directors of the Surviving
Corporation, except to the extent that such ownership existed prior to the
Business Transaction, and (iii) at least a majority of the members of the board
of directors of the Surviving Corporation were members of the Incumbent Board at
the time of the Board approval of the execution of the initial agreement
providing for such Business Transaction (any Business Transaction which
satisfies all of the criteria specified in (i), (ii) and (iii) above shall be
deemed to be a “Non-Qualifying Transaction”).


        “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

        “Company” means PSS World Medical, Inc., a Florida corporation.

        “Deferred Stock Units” represent the right to receive shares of Common
Stock on a designated future date or dates, as provided in Article 7 of the
Plan. Each Deferred Stock Unit represents the right to receive one share of
Common Stock in the future.

        “Directors’ Deferred Compensation Plan” means the PSS World Medical,
Inc. Directors’ Deferred Compensation Plan, as amended from time to time, or any
successor plan or plans for the deferral of cash compensation by Non-Employee
Directors.

        “Disability” means any illness or other physical or mental condition of
a Non-Employee Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition resulting from a bodily injury, disease or mental disorder
which, in the judgment of the Board, is permanent and continuous in nature. The
Board may require such medical or other evidence as it deems necessary to judge
the nature and permanency of a Non-Employee Director’s condition.

        “Effective Date” has the meaning set forth in Section 9.6 of the Plan.

        “Election Form” means a form approved by the Board pursuant to which a
Non-Employee Director elects to defer some or all of his or her Base Annual
Retainer, as provided in Article 7 hereof.

        “Eligible Participant” means any person who is a Non-Employee Director
on the Effective Date or becomes a Non-Employee Director while this Plan is in
effect; except that during any period a director is prohibited from
participating in the Plan by his or her employer or otherwise waives
participation in the Plan, such director shall not be an Eligible Participant.

        “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
price of the shares of Common Stock on such date on such exchange or over such
system on such date or, in the absence of reported sales on such date, the
closing price on the immediately preceding date on which sales were reported, or
(ii) if the Stock is not listed on a securities exchange or traded over the
Nasdaq National Market, the mean between the bid and offered prices as quoted by
Nasdaq for such date, provided that if it is determined that the fair market
value is not properly reflected by such Nasdaq quotations, Fair Market Value
will be determined by such other method as the Board determines in good faith to
be reasonable.

        “Non-Executive Chairman” means the Non-Employee Director who has been
designated by the Board as the Non-Executive Chairman of the Board.

2

--------------------------------------------------------------------------------

        “Non-Employee Director” means a director of the Company who is not an
employee of the Company or of any of its subsidiaries or affiliates.

        “Plan” means this PSS World Medical, Inc. 2004 Non-Employee Directors
Compensation Plan, as amended from time to time.

        “Plan Year” means the calendar year, which is the period for which
Annual Retainers are earned.

        “Retirement” has the meaning provided in the Company’s retirement policy
applicable to directors of the Company.

        “Supplemental Annual Retainer” means the annual retainer payable by the
Company to the Non-Executive Chairman pursuant to Section 5.2 hereof, as such
amount may be changed from time to time.


ARTICLE 3
ADMINISTRATION

    3.1.        ADMINISTRATION.  The Plan shall be administered by the Board.
Subject to the provisions of the Plan, the Board shall be authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. The Board’s interpretation of the
Plan, and all actions taken and determinations made by the Board pursuant to the
powers vested in it hereunder, shall be conclusive and binding upon all parties
concerned including the Company, its stockholders and persons granted awards
under the Plan. The Board may appoint a plan administrator to carry out the
ministerial functions of the Plan, but the administrator shall have no other
authority or powers of the Board.

    3.2.        RELIANCE.  In administering the Plan, the Board may rely upon
any information furnished by the Company, its public accountants and other
experts. No individual will have personal liability by reason of anything done
or omitted to be done by the Company or the Board in connection with the Plan.
This limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s articles
of incorporation or otherwise.

    3.3.        INDEMNIFICATION.  Each person who is or has been a member of the
Board or who otherwise participates in the administration or operation of this
Plan shall be indemnified by the Company against, and held harmless from, any
loss, cost, liability or expense that may be imposed upon or incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
in which such person may be involved by reason of any action taken or failure to
act under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification to which any such person may be entitled under the Company’s
articles of incorporation, bylaws, contract or Florida law.


ARTICLE 4
SHARES

    4.1.        SHARES ISSUABLE UNDER THE PLAN.  The maximum number of shares of
Common Stock, including but not limited to shares reserved for issuance pursuant
to the conversion of Deferred Stock Units, that may be issued under the Plan is
400,000 shares. If any shares of Restricted Stock granted under the Plan are
forfeited, such shares of Common Stock shall again become available for issuance
under the Plan.

    4.2.        SOURCE OF SHARES FOR THE PLAN.  Shares distributed pursuant to
the Plan shall be made available from authorized but unissued shares or from
shares purchased or otherwise acquired by the Company for use in the Plan, as
shall be determined from time to time by the Board.

3

--------------------------------------------------------------------------------


ARTICLE 5
CASH COMPENSATION

    5.1.        BASE ANNUAL RETAINER.  Each Eligible Participant shall be paid a
Base Annual Retainer for service as a director during each Plan Year, payable on
the first business day of each quarter during the Plan Year. The amount of the
Base Annual Retainer shall be established, and may be changed from time to time,
by the Board without stockholder approval. Until changed by the Board, the Base
Annual Retainer shall be $80,000 for each Non-Employee Director. A pro-rata Base
Annual Retainer will be paid to any Eligible Participant who joins the Board on
a date other than the beginning of a Plan Year, based on the number of full
months between the date such Non-Employee Director joined the Board and the
following January 1. For example, an Eligible Participant joining the Board on
August 15 would be entitled to four-twelfths (4/12) of the normal Base Annual
Retainer for such partial Plan Year of service.

        A Non-Employee Director may elect to defer his or her Base Annual
Retainer under the Directors’ Deferred Compensation Plan or by conversion to
Deferred Stock Units under Section 7.1. If not so deferred, the Base Annual
Retainer shall be paid, at the election of the Non-Employee Director, either in
cash or in fully vested shares of Common Stock, based on the Fair Market Value
of the Common Stock as of the dates that the quarterly installments of Base
Annual Retainer are payable.

    5.2.        SUPPLEMENTAL ANNUAL RETAINER FOR NON-EXECUTIVE CHAIRMAN.  In
addition to the Base Annual Retainer, the Non-Executive Chairman shall be paid a
Supplemental Annual Retainer for service as Non-Executive Chairman during each
Plan Year, payable at the same times as the Base Annual Retainer is paid. The
amount of such Supplemental Annual Retainer shall be established, and may be
changed from time to time, by the Board without stockholder approval. Until
changed by the Board, the Supplemental Annual Retainer for the Non-Executive
Chairman for a full Plan Year shall be $100,000. A prorata payment will be paid
to any Non-Employee Director who becomes the Non-Executive Chairman on a date
other than the beginning of a Plan Year, based on the number of full calendar
months served in such position during the Plan Year.

        The Non-Executive Chairman may elect to defer the Supplemental Annual
Retainer under the Directors’ Deferred Compensation Plan but may not elect to
receive it in the form of Deferred Stock Units under Section 7.1. If not
deferred under the Directors’ Deferred Compensation Plan, the Supplemental
Annual Retainer shall be paid in cash.

    5.3.        TRAVEL EXPENSE REIMBURSEMENT.  All Non-Employee Directors shall
be reimbursed for reasonable travel expenses (including spouse’s expenses to
attend events to which spouses are invited) in connection with attendance at
meetings of the Board and its committees, or other Company functions at which
the Chief Executive Officer requests the Non-Employee Director to participate.
If the travel expense is related to reimbursement of non-commercial air travel,
such reimbursement shall not exceed the rate for comparable travel by means of
commercial airlines.


ARTICLE 6
EQUITY COMPENSATION

    6.1.        PERIODIC GRANT OF RESTRICTED STOCK.  Each Non-Employee Director
shall receive a grant of 3,000 shares of Common Stock subject to the
restrictions set forth in this Article 6 on each Annual Meeting Date at which
the stockholders elect such Non-Employee Director to serve as a director;
provided however, that as of the date of his or her election, a Non-Employee
Director who is elected to fill a vacancy for a term of less than three (3)
years shall receive a grant of 1,000 shares per year for each full year of the
term to which such Non-Employee Director is elected.

    6.2.        RESTRICTIONS.  The shares of Common Stock granted pursuant to
Section 6.1 are subject to each of the following restrictions. “Restricted
Stock” mean those shares that are subject to the restrictions imposed hereunder
which restrictions have not then expired or terminated. Restricted Stock may not
be sold, transferred, exchanged, assigned, pledged, hypothecated or otherwise
encumbered to or in favor of any party other than the Company, or be subjected
to any lien, obligation or liability of the grantee to any other party other
than the Company. If the grantee’s service as a director of the Company (whether
or not in a Non-Employee Director capacity) terminates prior to the Vesting Date
(as defined in Section 6.3) other than by reason of his or her death,
Disability, Retirement, then the grantee shall forfeit all of his or her right,
title and interest in and to any unvested shares of Restricted Stock as of the
date of such termination from the Board and such unvested shares of Restricted
Stock shall be reconveyed to the Company immediately following the event of
forfeiture, without further consideration or any act or action by the grantee.
The restrictions imposed under this Section 6.2 shall apply to all shares of
Common Stock or other securities issued with respect to shares of Restricted
Stock hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Common Stock.

4

--------------------------------------------------------------------------------

    6.3.        VESTING.  The restrictions imposed under Section 6.2 will expire
on the earliest to occur of the following (the period prior to such expiration
being referred to herein as the “Restricted Period”): (i) the normal expiration
of the grantee’s then-current term as a director (i.e., the whole or partial
term with respect to which the Restricted Stock award was granted) as specified
in accordance with the Company’s articles of incorporation or bylaws, as amended
from time to time, (ii) the termination of the grantee’s service as a director
of the Company due to his or her death, Disability or Retirement, or (iii) the
occurrence of a Change in Control (in any such case, the “Vesting Date”).

    6.4.        DELIVERY OF SHARES.  The shares of Restricted Stock granted
under Section 6.1 will be registered in the name of grantee as of the date of
grant and will be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Stock is
issued during the Restricted Period with respect to such shares, such
certificate shall be registered in the name of the grantee and shall bear a
legend in substantially the following form (in addition to any legend required
under applicable state securities laws):

  “This certificate and the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture and restrictions against
transfer) contained in a Restricted Stock Agreement between the registered owner
of the shares represented hereby and PSS World Medical, Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Agreement, copies of which are on file in the offices of PSS World Medical,
Inc.”


Stock certificates for the shares, without the first above legend, shall be
delivered to the Non-Employee Director or his or her designee upon request after
the expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply if
deemed advisable by the Company, with registration requirements under the
Securities Act of 1933, as amended, listing requirements under the rules of any
stock exchange, and requirements under any other law or regulation applicable to
the issuance or transfer of the shares.

    6.5.        RIGHTS AS STOCKHOLDER.  A Non-Employee Director shall have all
the rights of a stockholder of the Company with respect to the Restricted Stock,
including voting rights and the right to receive dividends and other
distributions paid with respect to such shares. If any such dividend or
distribution is paid in shares of Common Stock, such shares shall be subject to
the same restrictions on transferability and risks of forfeiture during the
Restricted Period as the shares of Restricted Stock with respect to which they
were paid.

    6.6.        AWARD AGREEMENTS.  All awards of Restricted Stock shall be
evidenced by a written Award Agreement between the Company and the Non-Employee
Director, which shall include such provisions, not inconsistent with the Plan as
may be specified by the Board.


ARTICLE 7
DEFERRAL OF BASE ANNUAL RETAINER

    7.1.        TIMING AND MANNER OF DEFERRAL ELECTION.  A Non-Employee Director
may elect to defer 0% to 100% of his or her Base Annual Retainer (but not the
Supplemental Annual Retainer), either (i) by deferral pursuant to the Directors’
Deferred Compensation Plan, or (ii) by conversion to Deferred Stock Units in
accordance with this Article 7. A Non-Employee Director who wishes to defer his
or her Base Annual Retainer for a Plan Year in either of the above methods must
irrevocably elect to do so by delivering a valid Election Form to the Board or
the plan administrator prior to the beginning of such Plan Year. A Non-Employee
Director’s participation in this Section 7.1 of the Plan will be effective as of
the first day of the Plan Year beginning after the Board or the plan
administrator receives the Non-Employee Director’s Election Form. For example,
in order to defer the Base Annual Retainer payable for the Plan Year ending
December 31, 2005, the Election Form must be received on or before December 31,
2004. The deferral Election Form signed by the Non-Employee Director prior to
the Plan Year will be irrevocable for the coming Plan Year. However, prior to
the commencement of the following Plan Year, a Non-Employee Director may change
his or her election for future Plan Years by executing and delivering a new
Election Form indicating a different choice. If a Non-Employee Director fails to
deliver a new Election Form prior to the commencement of the new Plan Year, his
or her Election Form in effect during the previous Plan Year shall continue in
effect during the new Plan Year.

    7.2.        CREDITING AND SETTLEMENT OF DEFERRED STOCK UNITS.  The number of
Deferred Stock Units into which deferred Base Annual Retainer shall be converted
shall be determined by dividing the dollar amount of the Base Annual Retainer
elected to be deferred by the Fair Market Value per share of the Common Stock on
the first business day of the Plan Year for which it is earned. Such Deferred
Stock Units shall be credited to a bookkeeping account maintained by the Company
on behalf of the Non-Employee Director and shall be settled in (converted to)
shares of Common Stock on the earlier of (i) a date designated by the Non-

5

--------------------------------------------------------------------------------

Employee Director in his or her Election Form, which shall be at least two (2)
years after the election date, or (ii) thirty (30) days after the Non-Employee
Director’s termination of service as a director of the Company (in any
capacity). No shares of Common Stock will be issued until the settlement date,
at which time the Company agrees to issue shares of Common Stock to the
Non-Employee Director (at the conversion rate of one share of Common Stock for
each Deferred Stock Unit).

    7.3.        RESTRICTIONS ON TRANSFER.  Deferred Stock Units granted pursuant
to this Article 7 may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered to or in favor of any party other than the
Company, or be subjected to any lien, obligation or liability of the grantee to
any other party other than the Company.

    7.4.        RIGHTS AS STOCKHOLDER.  A Non-Employee Director shall not have
voting or any other rights as a stockholder of the Company with respect to the
Deferred Stock Units. Upon conversion of the Deferred Stock Units into shares of
Common Stock, the Non-Employee Director will obtain full voting and other rights
as a stockholder of the Company.

    7.5.        DIVIDEND EQUIVALENTS.  If and when dividends or distributions
are paid with respect to the Common Stock, Non-Employee Directors holding
Deferred Stock Units under this Plan shall be credited with additional Deferred
Stock Units equal to the dollar amount or fair market value of such dividends or
distributions paid with respect to that number of shares of Common Stock
represented by his or her Deferred Stock Units immediately prior to such
dividend or distribution. The number of additional Deferred Stock Units to be so
credited shall be determined by dividing (i) the dollar amount or fair market
value of such dividends or distributions, by (ii) the Fair Market Value of a
share of Common Stock as of the payment date of such dividend or distribution.
Any such additional Deferred Stock Units so credited shall be subject to the
same terms, including restrictions on transferability and deferral terms, as
apply to the Deferred Stock Units with respect to which they were granted.

    7.6.        AWARD CERTIFICATES.  All awards of Deferred Stock Units shall be
evidenced by a written Award Agreement between the Company and the Non-Employee
Director, which shall include such provisions, not inconsistent with the Plan,
as may be specified by the Board.


ARTICLE 8
AMENDMENT, MODIFICATION AND TERMINATION

    8.1.        AMENDMENT, MODIFICATION AND TERMINATION.  The Board may, at any
time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board, either (i) materially increase the
number of shares of Common Stock available under the Plan, (ii) expand the types
of awards under the Plan, (iii) materially expand the class of persons eligible
to participate in the Plan, (iv) materially extend the term of the Plan, or (v)
otherwise constitute a material change requiring stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of an exchange on which the Common Stock is listed or traded, then
such amendment shall be subject to stockholder approval; and provided, further,
that the Board may condition any other amendment or modification on the approval
of stockholders of the Company for any reason. Except as provided in Section
9.1, no termination, modification or amendment of the Plan may, without the
consent of a Non-Employee Director, adversely affect a Non-Employee Director’s
rights under an award granted prior thereto.


ARTICLE 9
GENERAL PROVISIONS

    9.1.        ADJUSTMENTS.  In the event of a corporate event or transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Article 4 and the grants of Restricted Stock under
Article 6 shall be adjusted proportionately, and the Board may adjust
outstanding awards to preserve the benefits or potential benefits of the awards.
Action by the Board may include: (i) adjustment of the number and kind of shares
which may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding awards; (iii) adjustment of the measure to be used
to determine the amount of the benefit payable on an award; and (iv) any other
adjustments that the Board determines to be equitable. In addition, the Board
may, in its sole discretion, provide (i) that awards will be settled in cash
rather than Common Stock, (ii) that awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, or (iii) any combination of the foregoing. Without
limiting the foregoing, in the event of a subdivision of the outstanding Common
Stock (stock-split), a declaration of a dividend payable in Common Stock, or a
combination or consolidation of the outstanding Common Stock into a lesser
number of shares, the authorization limits under Article 4 and the grants to of
Restricted Stock under Article 6 shall automatically be adjusted
proportionately, and the shares then subject to each award shall automatically
be adjusted proportionately.

6

--------------------------------------------------------------------------------

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, rights offer, liquidation, dissolution, merger,
consolidation, spin-off or sale of assets, or any other change in or affecting
the corporate structure or capitalization of the Company, the Board shall make
such adjustments as it may deem appropriate, in the number and kind of shares
authorized by the Plan, and in the number or kind of shares that may be issued
or are underlying any outstanding awards of Deferred Stock Units or Restricted
Stock under the Plan in order to prevent substantial dilution or enlargement
thereof.

    9.2.        LEGAL RESTRICTIONS.  Each grant of Common Stock, Deferred Stock
Units and Restricted Stock under the Plan shall be subject to the requirement
that if the Board shall determine, at any time, that (a) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law, or (b)
the consent or approval of any government regulatory body, or (c) an agreement
by the Non-Employee Director with respect to the disposition of shares of Common
Stock, is necessary or desirable as a condition of, or in connection with, the
granting or the issuance or purchase of shares of Common Stock thereunder, such
grant may not be consummated in whole or in part unless such listing,
registration, qualification, consent approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Board.

    9.3.        DURATION OF THE PLAN.  The Plan shall remain in effect until the
tenth anniversary of the Effective Date, unless terminated earlier by the Board.

    9.4.        EXPENSES OF THE PLAN. The expenses of administering the Plan
shall be borne by the Company.

    9.5.        STATUS OF THE PLAN.  The provisions of Article 7 of the Plan are
intended to be a nonqualified, unfunded plan of deferred compensation under the
Internal Revenue Code of 1986, as amended. Plan benefits shall be paid from the
general assets of the Company or as otherwise directed by the Company. A
participant shall have the status of a general unsecured creditor of the Company
with respect to his or her right to receive Common Stock or other payment upon
settlement of the Deferred Stock Units granted under the Plan. No right or
interest in the Deferred Stock Units shall be subject to the claims of creditors
of the Non-Employee Director or to liability for the debts, contracts or
engagements of the Non-Employee Director, or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this Plan
shall prevent transfers by will or by the applicable laws of descent and
distribution. To the extent that any participant acquires the right to receive
payments under the Plan (from whatever source), such right shall be no greater
than that of an unsecured general creditor of the Company. Participants and
their beneficiaries shall not have any preference or security interest in the
assets of the Company other than as a general unsecured creditor.

    9.6.        EFFECTIVE DATE.   The Plan was originally adopted by the Board
on June 8, 2004, subject to approval of the stockholders at the 2004 annual
meeting of stockholders. The Plan will become effective on the 2004 Annual
Meeting Date, if approved by the stockholders on that date (the “Effective
Date”).












7